Name: Commission Regulation (EC) No 26/98 of 7 January 1998 laying down detailed rules for the implementation of the specific arrangements for the supply of sheepmeat and goatmeat to the Azores and Madeira for 1998
 Type: Regulation
 Subject Matter: agricultural activity;  regions of EU Member States;  means of agricultural production;  trade
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 4/538. 1. 98 COMMISSION REGULATION (EC) No 26/98 of 7 January 1998 laying down detailed rules for the implementation of the specific arrangements for the supply of sheepmeat and goatmeat to the Azores and Madeira for 1998 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1600/92 of 15 June 1992 concerning specific measures for the Azores and Madeira relating to certain agricultural products (1), as last amended by Regulation (EC) No 2348/96 (2), and in particular Article 10 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), and in particular Article 12 thereof, Whereas, pursuant to Article 4 of Regulation (EEC) No 1600/92, the number of pure-bred breeding sheep and goats originating in the Community and qualifying for aid with a view to developing production potential in the Azores and Madeira should be determined for each annual period of application; Whereas the aid referred to above for the supply of pure- bred breeding sheep and goats originating in the rest of the Community to the Azores and Madeira should be fixed; whereas that aid must be fixed in the light in particular of the costs of supply from the Community market and the conditions resulting from the geogra- phical situation of the Azores and Madeira; Whereas common detailed rules for the application of the arrangements for the supply of certain agricultural products to the Azores and Madeira are laid down in Commission Regulation (EEC) No 1696/92 (4), as last amended by Regulation (EEC) No 2596/93 (5); whereas additional detailed rules should be laid down in line with current commercial practice in the sheepmeat and goat- meat sector, in particular as regards the term of validity of aid certificates and the securities ensuring operators compliance with their obligations; Whereas, with a view to sound administration of the supply arrangements, a timetable should be laid down for the lodging of certificate applications and for a period of reflection for their issue; Whereas the operative event for converting the aid into national currency should be the day the aid certificate application is lodged with the competent authorities at the destination pursuant to Article 4 (7) of Regulation (EEC) No 1696/92, without prejudice to the possibility of advance fixing as provided for in Articles 8 to 12 of Commission Regulation (EEC) No 3819/92 of 28 December 1992 on detailed rules for determining and applying the agricultural conversion rates (6); Whereas, with a view to bringing the administration of the aid more closely into line with the requirements of the Azores and Madeira, the aid and the quantities to which the latter may apply should be fixed annually per calendar year; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 The aid provided for in Article 4 (1) (c) of Regulation (EEC) No 1600/92 for the supply to the Azores and Madeira of pure-bred breeding sheep and goats origin- ating in the Community and the number of animals in respect of which that aid is granted shall be as fixed in the Annex hereto. Article 2 Regulation (EEC) No 1696/92 shall apply, with the excep- tion of Article 4 (5) thereof. Article 3 Portugal shall designate the competent authority for: (a) issuing the aid certificate provided for in Article 4 (1) of Regulation (EEC) No 1696/92; (b) paying the aid to the operators concerned. (1) OJ L 173, 27. 6. 1992, p. 1. (2) OJ L 320, 11. 12. 1996, p. 1. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 179, 1. 7. 1992, p. 6. (5) OJ L 238, 23. 9. 1993, p. 24. (6) OJ L 387, 31. 12. 1992, p. 17. ¬ ¬EN Official Journal of the European CommunitiesL 4/54 8. 1. 98 Article 4 1. Applications for certificates shall be submitted to the competent authority in the first five working days of each month. Certificate applications shall be admissible only where: (a) they relate to not more than the maximum number of animals available as published by Portugal prior to the period for the submission of applications; (b) before the period for the submission of certificate applications expires, proof is provided that the party concerned has lodged a security of ECU 40 per animal. 2. Aid certificates shall be issued by the 10th working day of each month at the latest. Article 5 Aid certificates shall be valid for three months. Article 6 The aid provided for in Article 1 shall be paid in respect of the quantities actually supplied. Notwithstanding Article 4 (5) of Regulation (EEC) No 1696/92, the rate to be applied for conversion into national currency of the amount of the aid shall be the agricultural conversion rate in force on the day of presen- tation of the aid certificate to the competent authorities at the destination. Article 7 Regulation (EEC) No 510/93 is hereby repealed. Article 8 This Regulation shall enter into force of the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January to 31 December 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 January 1998. For the Commission Franz FISCHLER Member of the Commission ¬ ¬EN Official Journal of the European Communities L 4/558. 1. 98 ANNEX SECTION 1 Pure-bred breeding sheep and goats originating in the Community for supply to the Azores for the 1998 calendar year CN code Description Number of animals to be supplied Aid (ECU/head) 0104 10 10 Pure-bred breeding sheep (1):  Males 100 380  Females 2 500 110 0104 20 10 Pure-bred breeding goats:  Males  Females (1) Entry under this subheading is subject to the conditions laid down in Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (OJ L 153, 6. 6. 1989, p. 30). SECTION 2 Pure-bred breeding sheep and goats originating in the Community for supply to Madeira for the 1998 calendar year CN code Description Number of animals to be supplied Aid (ECU/head) 0104 10 10 Pure-bred breeding sheep (1):  Males 15 380  Females 150 110 0104 20 10 Pure-bred breeding goats:  Males 5 380  Females 50 110 (1) Entry under this subheading is subject to the conditions laid down in Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (OJ L 153, 6. 6. 1989, p. 30).